NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5271-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

REGINALD L. LEACH, a/k/a
ALVIN BARINO, BUCKY,
ESDORN EDWARDS,
LAMONT EDWARDS,
TOMMY LEACH, RASHEEN,
and JERMAINE ROBERTS,

     Defendant-Appellant.
__________________________

                   Submitted January 27, 2021 – Decided March 24, 2021

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 01-04-0403.

                   Reginald L. Leach, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Reginald Leach appeals the Law Division's July 10, 2019 order

dismissing his fourth post-conviction relief (PCR) petition without an

evidentiary hearing. He argues:

            POINT I

            THE TRIAL COURT'S DECISION TO DENY
            APPELLANT A PLENARY HEARING ON HIS
            INITIAL PETITION FOR POST-CONVICTION
            RELIEF,   DEPRIVED     HIM    OF    HIS
            CONSTITUTIONAL RIGHTS UNDER THE SIXTH
            AND FOURTEENTH AMENDMENTS TO THE
            UNITED   STATES    AND    NEW    JERSEY
            CONSTITUTIONS. (NOT RAISED BELOW.)

            POINT II

            THE TRIAL COURT SHOULD NOT HAVE DENIED
            THE POST-CONVICTION [RELIEF] PETITION ON
            THE PAPERS, WITHOUT CONDUCTING A
            PLENARY HEARING IN ORDER TO PROVIDE
            APPELLANT AN OPPORTUNITY TO MAKE A
            PRIMA FACIE SHOWING FOR A FULL
            EVIDENTIARY HEARING.

Considering these arguments, the record, and the applicable law, we affirm.

      On March 18, 2004, a jury found defendant guilty of first-degree armed

robbery, third-degree criminal restraint, and fourth-degree unlawful possession

of an imitation firearm arising from a robbery of a Parsippany clothing store on

September 29, 2000. Defendant was sentenced on July 16, 2004, to an aggregate

                                                                          A-5271-18
                                       2
prison term of twenty years, subject to a ten-year period of parole ineligibility.

The sentence was consecutive to a February 20, 2004 aggregate extended-term

forty-year sentence, subject to a twenty-year period of parole ineligibility, that

defendant received for first-degree robbery and third-degree criminal restraint

involving another clothing store robbery. We upheld the conviction, but despite

"not [being] persuaded that the [trial] court erred in the imposition of the

sentence, . . . we nevertheless remand[ed] [the first-degree robbery sentence] for

further consideration in light of the Supreme Court's recent opinion in State v.

Pierce, 188 N.J. 155 (2006)." State v. Leach, No. A-4766-03T4 (App. Div. Dec.

28, 2006), (slip op. at 3-4), certif. denied, 190 N.J. 396 (2007).

      On October 1, 2007, defendant filed his first PCR petition. The petition

was denied but the trial court's order and decision were not included in the

record.

      On or about March 17, 2014, defendant filed a second PCR petition. On

October 8, the PCR judge issued an order denying the petition as procedurally

deficient under Rule 3:22-8 because defendant "failed to attach the decision

from his first [PCR] petition . . . that was filed on October 1, 2007. Furthermore,

. . . defendant did not include his brief in support of his initial petition, nor did

he attach the State's brief in opposition[.]"


                                                                              A-5271-18
                                         3
      On March 15, 2016, defendant filed a pro se motion to correct an illegal

sentence, claiming the State failed to timely file its motion for an extended term

sentence related to his February 20, 2004 conviction. The application also

contended that trial counsel was ineffective in failing to advise defendant of the:

(1) possibility of an extended term sentence if he was found guilty; (2) strength

of the State's evidence against him; and (3) the State's plea offer, the plea cutoff

date, and his maximum sentence exposure.            Although defendant did not

designate the motion as a PCR petition, we consider it his third PCR petition

because he made claims of ineffective assistance of counsel.

      On April 30, 2018, Judge Sohail Mohammed issued an order and written

decision denying the application. The judge found that the record revealed the

State's extended term motion was timely filed. The judge also found that the

second or subsequent ineffective assistance claims were untimely because they

were not filed within one year after the date on which defendant alleged: (1)

reliance on a previously unavailable and newly recognized constitutional rule of

law, R. 3:22-12(a)(2)(A); (2) newly discovered facts that "could not have been

discovered earlier through the exercise of reasonable diligence[,]" R. 3:22-




                                                                              A-5271-18
                                         4
12(a)(2)(B); or (3) a prima facie case that his first or subsequent PCR counsel

was ineffective, R. 3:22-4(b)(2)(C).1

      The judge also found that defendant's claims were procedurally barred

under Rule 3:22-4(b).     Noting defendant's two prior PCR applications, he

reasoned

            the rule requires all petitions for post-conviction relief
            beyond the first not only be timely filed pursuant to
            . . . [Rule] 3:22-12(a)(2), but also allege that it relies on
            a new rule of constitutional law made retroactive to the
            defendant’s petition or that the factual predicate for the
            relief sought could not have been discovered earlier and
            would raise a reasonable probability that the relief
            sought would be granted or allege on its face a prima
            facie case of ineffective assistance of counsel that
            represented the [d]efendant on the first application for
            post-conviction relief.


      Defendant filed his fourth PCR petition on September 4, 2018, arguing his

conviction should be reversed because trial counsel "failed to [advise him] of

the laws governing [his] sentence[e] [exposure] in his case. And as a result, [he]

was deprived of information necessary to make an informed decision to accept

or reject the State’s plea offer[]" of "eighteen years, with no more than nine

years of parole ineligibility." Defendant contended that he could not have raised


1
   Defendant's appeal was dismissed on December 5, 2018, for failure to pay the
filing fee.
                                                                            A-5271-18
                                         5
the argument in his previous PCR petitions, and that the five-year time bar under

Rule 3:22-12 should be relaxed under Rule 1:1-2.

      Judge Mohammed entered an order on July 10, 2019 detailing that relief

was denied without an evidentiary hearing because defendant failed to present a

prima facie case of ineffective assistance of counsel. The order stated the

petition was time-barred under Rules 3:22-4(b)(1) and 3:22-12(a)(2) because

there were no valid reasons for relaxing the time requirements, and that Rule

1:1-2, which is a general court rule allowing the relaxation of filing deadlines,

did not apply to PCR petitions, R. 1:3-4(c). The judge also determined the

petition was procedurally barred under Rule 3:22-8 because defendant failed "to

provide any information regarding his previous [PCR] petitions[;]" the same

deficiency noted in the October 8, 2014 order denying defendant’s second PCR

petition.

      We review de novo a PCR judge's factual findings made without an

evidentiary hearing and legal conclusions. State v. Harris, 181 N.J. 391, 415-

16 (2004). We affirm substantially for the reasons forth by Judge Mohammed

in his cogent written decision. We add the following brief comments.

      There is no merit to defendant's contention that the subject PCR petition

is his first PCR petition regarding his July 16, 2004 convictions for robbery,


                                                                           A-5271-18
                                       6
criminal restraint, and unlawful possession of an imitation firearm because his

previous PCR petitions only pertained to his February 20, 2004 convictions for

robbery and criminal restraint. The record provided does not confirm this, and

thus, this petition must be treated as repetitive of those denied in the prior orders.

      Moreover, even if his latest PCR petition was the first petition to address

the July 16, 2004 convictions, it is untimely because it was filed more than five

years after the conviction date without proof of "excusable neglect and that there

is a reasonable probability that if the defendant's factual assertions were found

to be true enforcement of the time bar would result in a fundamental injustice[.]"

R. 3:22-12(a)(1)(A); State v. Brewster, 429 N.J. Super. 387, 400 (App. Div.

2013).

      In short, defendant has not presented any factual or legal basis for us to

alter the July 10, 2019 order. To the extent that we have not addressed any of

defendant's arguments it is because we have concluded that they are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                               A-5271-18
                                          7